COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00498-CR


Ex parte Kenneth Jannereth                §   From County Criminal Court No. 5

                                          §   of Denton County (CR-2009-02888-E)

                                          §   December 12, 2013

                                          §   Opinion by Justice Gabriel

                                          §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Kenneth Jannereth shall pay all costs of

this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Gabriel